Citation Nr: 0832019	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability (spur formation of the patella and tibia, soft 
tissue calcification), currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a low back 
disability (lumbosacral strain), currently rated as 20 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to October 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which inter alia denied the veteran's claims of 
entitlement to increased evaluations for his service-
connected left knee and low back disabilities.

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a travel board hearing held at the RO.

In July 2007, this case was remanded by the Board for further 
development.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee disability has been manifested by no worse than 100 
degrees limitation of flexion and slight instability.  With 
repetitive motion, there is additional limitation of motion 
and pain on repetition to no worse than 100 degrees.  There 
is no clinical evidence of locking, effusion, edema, 
ankylosis, weakness, or dislocation or subluxation.  There is 
x-ray evidence of degenerative arthritis.

2.  Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by forward flexion of 
more than 30 degrees on active range of motion, and passive 
flexion to no more than 90 degrees, with pain from 60 to 90 
degrees; extension to no more than 25 degrees, with pain 
beginning at 20 degrees; and left and right lateral flexion 
and rotation limited to no more than 30 degrees on active 
range of motion, and to no more than 30 degrees on passive 
range of motion, with pain beyond 20 degrees.  It has not 
been productive of any incapacitating episodes within the 
past 12 months.

3.  The veteran's low back disability is manifested by 
neurological manifestations which approximate no more than 
mild bilateral incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2007).

2.  The criteria for a separate 10 percent rating for left 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); ); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, DC 5003 (2007).

3.  The criteria for a rating higher than 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a; DCs 5235-5243 (2007).

4.  The criteria for separate bilateral 10 percent ratings 
for neurological manifestations of a low back disability have 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 
38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a; DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In September 2004, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claims.  He was informed that VA would review his 
claims and determine what additional information was needed 
to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  In March 2008 and June 2008, 
the veteran submitted additional evidence to the Board in 
support of his claims unaccompanied by a July 2008 waiver of 
RO consideration.  Therefore, the Board finds that issuance 
of a supplemental statement of the case is not required.  
38 C.F.R. § 19.37 (2007).

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating in August 2006.  It is therefore inherent in 
the claims that the veteran had actual knowledge of the 
rating element of his increased rating claims.

The Board acknowledges that the notices sent to the veteran 
in September 2004 and August 2006 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, in the September 2004 notice he was told to 
submit evidence showing that his service-connected disorders 
had worsened.  In a Dingess notice dated in August 2006, he 
was provided examples of evidence that may affect his 
disability ratings including information about on-going 
treatment records; recent Social Security determinations; or 
statements from employers as to his job performance, lost 
time, or other information regarding how his conditions 
affected his ability to work.  In addition, the March 2005 
statement of the case and the April 2006 supplemental 
statement of the case included the schedular criteria and 
diagnostic codes needed to support increased ratings for the 
veteran's disabilities.  Based on the evidence above, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support his increased 
rating claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in statements 
made during VA examinations in April 2004, June 2004, 
September 2004, and February 2006; statements from the 
veteran, his spouse, and friends dated from March 2008 to May 
2008; and in July 2006 testimony before the Board in which he 
discussed the severity of his disabilities and their affects 
on his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claims were conducted in April 2004, June 2004, September 
2004, and February 2006.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2007).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the lumbar 
spine and knee are considered major joints.  38 C.F.R. § 4.45 
(2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003. 38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just. 38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).


Left Knee

The veteran is claiming entitlement to an increased rating 
for a left knee disability.  His request for increase was 
received in August 2004.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2007). 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The veteran's left knee disability has been rated 10 percent 
disabling under Diagnostic Code 5257, which pertains to 
recurrent subluxation or lateral instability.  Knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.

Knee impairment with dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint has one rating of 20 percent.  38 C.F.R. § 4.71a, DC 
5258.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected knee 
disabilities.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the competent medical evidence does not 
show that the veteran has any of these conditions.  
Accordingly, DCs 5256, 5258, 5259, 5262, and 5263 cannot 
serve as a basis for an increased rating in this case.

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against a disability rating in 
excess of 10 percent for the veteran's left knee disability 
at any time during the pendency of this appeal.

Private treatment records dated in December 2003 reflect a 
diagnosis of osteoarthritis of the knees.  An x-ray of the 
knees revealed osteoarthritic changes.  In July 2004, the 
veteran was diagnosed with degenerative joint disease of the 
knees.

VA treatment records dated in March 2004 reflect a diagnosis 
of degenerative joint disease of the left knee and include an 
x-ray examination that was negative for fracture, 
dislocation, and bone rarefaction.  There was narrowing of 
both medial knee joint spaces more on the right.  Small spurs 
were noted on both lateral intecondylar eminences and 
patella.  The impression was bilateral degenerative 
osteoarthritis.

The veteran was afforded a VA joints examination in June 
2004.  He then complained of left knee pain worse than the 
right.  He had difficulty with weight bearing and complained 
of stiffness and sharp pain on weight bearing.  The 
disability moderately affected his daily activities, but he 
was able to play tennis on good days.  Pain had a major 
functional impact, but he had no edema or effusion.  He had 
slight difficulty getting up from a chair and was unable to 
ambulate with ease or a normal gait.  On range of motion 
testing, he had active and passive flexion to 140 degrees and 
130 degrees, respectively.  Flexion on repetitive motion was 
to 110 degrees with pain and with flare-ups.  The left knee 
was stable.  He was diagnosed with degenerative 
osteoarthritis of the knees.

On VA joints examination in September 2004, it was noted that 
the veteran had been unemployed since 1992.  He complained of 
knee joint pain and stiffness.  He had flare-ups of four to 
five times a week during which he had a moderate functional 
impairment.  He had pain ascending and descending stairs.  He 
had not undergone surgery, did not require the use of 
assistive devices, and did not describe any episodes of 
dislocation or recurrent subluxation.  He had difficulty 
lifting heavy objects and putting on his socks.  There was 
pain on flexion from 110 to 140 degrees.  He could not endure 
repetitive flexion of his knee on flare-up and had no edema, 
or ankylosis, but had clicking sounds.  He had a slight limp 
on the left leg due to pain.  On range of motion testing, the 
left knee had active and passive flexion to 110 degrees and 
120 degrees, respectively.  Flexion was to 100 degrees on 
flare-up.  There was no instability.  He was diagnosed with 
degenerative osteoarthritis.

The veteran was afforded a VA joints examination in February 
2006.  He used a cane and was unable to walk for more than a 
few yards.  He had no giving way or instability, but had 
pain.  There was no weakness, dislocation or subluxation, or 
episodes of locking.  He had flare-ups of moderate severity 
every two or three weeks with a moderate functional 
impairment.  He had an antalgic gait.  On range of motion 
testing, he had active flexion to 110 degrees, with pain 
beginning at 105 degrees and ending at 110 degrees; and 
passive flexion to 120 degrees, with pain beginning at 105 
degrees and ending at 120 degrees.  There was an additional 
limitation of motion on repetitive use to 100 degrees mostly 
affected by pain.  He had crepitus and painful movement, 
crepitation, and clicks or snaps.  There was no grinding or 
instability.

Private treatment records dated from January 2006 to November 
2007 reflect complaints of joint swelling and pain and an 
assessment of osteoarthritis.  A February 2008 medical 
certificate reflects a diagnosis of left knee degenerative 
arthritis and instability.

In July 2006 testimony before the Board, the veteran denied 
any left knee instability, or problems with extension of the 
left leg.  He testified that he wore a wrap-around brace and 
experienced left knee pain.  In a February 2008 statement in 
support of claim, he indicated that he had pain while 
ambulating.  Statements from his spouse and friends 
corroborate his complaints of left knee pain.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The 
veteran's range of motion has been shown at worst to be from 
0 to 100 degrees.  Neither of those findings warrants the 
assignment of a compensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Therefore, the Board finds that 
the assignment of a compensable rating for either or both of 
limitation of flexion and limitation of extension is not 
warranted.

The Board has determined that the veteran is not entitled to 
a compensable rating under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  The opinion held 
that separate ratings could be assigned when the criteria for 
a compensable rating under DCs 5260 and 5261 were met.  In 
the present case, there is no basis for a compensable rating 
under either of DC 5260 or DC 5261.

However, with x-ray evidence of arthritis and a 
noncompensable level of limitation of motion, a separate 10 
percent rating, but not higher, can be assigned.  In this 
regard, the medical evidence includes March 2004 x-ray 
evidence of degenerative arthritis.  As such, a separate 
rating for left knee arthritis of no more than 10 percent is 
warranted under DC 5003.  38 C.F.R. § 4.71a (2007).

The Board finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The veteran contends that his left 
knee disability flares up four to five times per week, has 
difficulty ambulating, and has left knee pain and stiffness.  
However, even if the veteran does experience occasional 
flare-up of his left knee disability with pain and stiffness, 
the Board finds it unlikely, and there is no evidence which 
suggests, that, on repetitive use, the left knee would be 
restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension.  Thus, even considering the 
effects of pain on use, the competent medical evidence fails 
to show any indication that the DeLuca factors resulted in 
symptoms comparable to the manifestations required by ratings 
in excess of 10 percent for the left knee.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not shown to be inadequate.  
There is no evidence that the veteran has been hospitalized 
for treatment of his left knee disability.  Neither does the 
record reflect marked interference with his employment.  
Here, the veteran has not claimed that his disability has 
caused a marked interference with his employment nor has he 
submitted any objective evidence of the same.  The Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App.  88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
The Board recognizes the contentions of the veteran, his 
spouse, and friends as to the severity of his left knee 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As laypersons, however, they are not competent to provide an 
opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the assertions of the veteran, 
his spouse, and friends do not constitute competent medical 
evidence in support of an increased rating for a left knee 
disability.

Consideration has been given to staged ratings, or different 
percentage ratings for different periods of time during the 
pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
the Board finds that staged ratings are not indicated in the 
present case, as the Board finds the veteran's left knee 
disability has continuously warranted a disability rating of 
no more than 10 percent since August 2004, when he filed his 
increased rating claim.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The veteran is claiming entitlement to an increased rating 
for a low back disability.  His request for increase was 
received in August 2004.

The Board has evaluated the veteran's low back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007).
The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is warranted when there is forward flexion of the cervical 
spine to 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or forward flexion of the thoracolumbar spine to 30 degrees 
or less; or with favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a rating of 100 percent is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2007).  The Incapacitating Episode Formula 
provides that a 20 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  Orthopedic disabilities are 
rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes. Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. 
§ 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in this case.

The veteran's low back disability has been rated as 20 
percent disabling under DC 5242 which contemplates 
degenerative arthritis of the lumbar spine.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a higher rating of 40 percent rating is warranted 
where there is forward flexion of the thoracolumbar spine of 
30 degrees or less.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 40 
percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  While the competent 
medical evidence reflects the veteran's complaints of flare-
ups of his low back disability, the competent medical 
evidence does not demonstrate that the veteran was prescribed 
bed rest by a physician at any time during the pendency of 
the appeal.  As the veteran is not entitled to an increased 
rating based upon incapacitating episodes, it is necessary to 
determine whether the veteran is entitled to a higher rating 
based upon his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in April 2004 active range of motion testing of 
the lumbar spine revealed active and passive forward flexion 
to 80 degrees and 90 degrees, respectively, with pain and 
flare-ups at or beyond 75 degrees.  Active and passive 
extension was to 25 degrees, with pain beyond 20 degrees and 
flare-ups at 15 degrees.  Left and right lateral flexion was 
to 30 degrees on active and passive range of motion, with 
pain beyond 20 degrees, and flare-ups at 20 degrees.  Left 
and lateral rotation was to 40 degrees on active and passive 
range of motion, with pain and flare-ups at or beyond 40 
degrees.  On VA examination in September 2004, on range of 
motion testing of the thoracolumbar spine, had active and 
passive forward flexion was to 70 degrees and 80 degrees, 
respectively, with flare-ups at 60 degrees; active and 
passive extension, left and right lateral flexion, and left 
and right lateral rotation to 25 degrees and 30 degrees, 
respectively, with pain from 70 to 90 degrees, and flare-ups 
at 20 degrees.  On VA examination in February 2006, range of 
motion testing of the thoracolumbar spine revealed active and 
passive flexion to 70 degrees and 80 degrees, respectively, 
with pain from 60 to 70 degrees; and active and passive 
extension, left and right lateral flexion, and left and right 
lateral rotation to 20 degrees and 25 degrees, respectively, 
with pain beginning at 15 degrees.  None of the examinations 
revealed thoracolumbar spine ankylosis.  Therefore, the Board 
finds that the requirements for a higher rating under the 
general rating formula, forward flexion of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, are not shown.  38 C.F.R. § 4.71a, DC 5237 (2007).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Private treatment records dated in February 2004 reflect a 
diagnosis of erectile dysfunction.  On VA examination in 
April 2004, the veteran had no associated features or 
symptoms of his low back disability such as numbness, 
weakness, bladder or bowel complaints, or erectile 
dysfunction.  While he complained of sharp and severe lumbar 
pain, he did not complain of any radiation.On VA examination 
in September 2004, he had no bowel or bladder complaints.  A 
March 2005 private treatment record shows an assessment of 
sciatica, low back pain syndrome.  On VA examination in 
February 2006, he no urinary incontinence, frequency, or 
urgency; fecal incontinence; leg or foot weakness; numbness; 
paresthesias; falls; dizziness; unsteadiness; urinary 
retention; or constipation.  On sensory examination, he had 
no abnormal sensations in the lower extremities.  

In July 2006 testimony before the Board, the veteran 
testified that he experienced radiating pain from his back 
into his legs and numbness.

The competent medical evidence supports a conclusion that the 
veteran did have radiculopathy symptoms of pain and numbness 
in the lower extremities.  However, no muscle atrophy is 
present.  The Board therefore finds that the veteran's 
radiculopathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that 
the veteran is not entitled to an award of separate bilateral 
10 percent ratings for the neurological manifestations of his 
low back disability under DC 8520.  The Board finds no 
evidence of organic changes, such as muscle atrophy, trophic 
changes, etc., that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.

The Board has determined that the veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal criteria applicable.  Consideration has been given to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  On VA 
examination in April 2004 and September 2004, there was a 
slightly decreased range of motion during flare-ups.  On VA 
examination in February 2006, range of motion testing 
revealed additional limitation of motion on repetitive use of 
the joints due to pain, fatigue, weakness, and lack of 
endurance.  However, even considering the effects of pain on 
use, the competent medical evidence fails to show any 
indication that any additional functional limitation resulted 
in symptoms comparable to the manifestations required by a 
rating in excess of 20 percent for the veteran's low back 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not shown to be inadequate.  
There is no evidence that the veteran has been hospitalized 
for treatment of his low back disability.  Neither does the 
record reflect marked interference with his employment.  
Here, the veteran has not claimed that his disability has 
caused a marked interference with his employment nor has he 
submitted any objective evidence of the same.  The Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App.  88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board recognizes the contentions of the veteran, his 
spouse, and friends as to the severity of his low back 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As laypersons, however, they are not competent to provide an 
opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the assertions of the veteran, 
his spouse, and friends do not constitute competent medical 
evidence in support of an increased rating for a low back 
disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating at any 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  The Board also finds that the veteran is entitled to 
a separate rating of no more than 10 percent for neurological 
manifestations at any time during the pendency of the appeal, 
as there is no objective evidence of any neurological 
manifestations that would warrant a rating in excess of 10 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating higher than 10 percent for a left knee disability is 
denied.

A separate 10 percent rating for degenerative arthritis of 
the left knee is granted.

A rating higher than 20 percent for a low back disability is 
denied.

Separate bilateral 10 percent ratings for the neurological 
manifestations of a low back disability are granted.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


